First of all, I join
previous speakers in warmly congratulating Mr. Samuel
Insanally on his election as President of the forty-eighth
session of the General Assembly, and wish him success in
performing this highly responsible function. At the same
time, I address sincere thanks to Mr. Stoyan Ganev for the
14 General Assembly - Forty-eighth session
competent manner in which he led this great forum during
his presidency.
I also take great pleasure in expressing my gratitude to
the Secretary-General, Mr. Boutros Boutros-Ghali, for his
tireless efforts aimed at enhancing the efficiency of the
United Nations.
I take this opportunity to convey cordial congratulations
to the Czech Republic, the Slovak Republic, The Former
Yugoslav Republic of Macedonia, Eritrea, Andorra and
Monaco on their admission to the United Nations.
Recent political developments in a number of States
and at the international level brought about the end of the
cold war, the abatement of the danger of a nuclear
catastrophe and some other positive changes. Unfortunately,
we are compelled to note at the same time the emergence of
some negative phenomena, such as disastrous regional and
inter-ethnic conflicts. The end of this century presents a
terrible picture: countries and people torn apart by fierce
fratricidal wars, towns and villages set on fire, thousands of
displaced people and refugees, innocent victims, tearful
women and children.
The serious and complicated problems of our times -
for example, those rooted in history or border disputes, and
those with ethnic and religious, political and economic,
social and spiritual origins, have generated various conflicts
with grave consequences. These problems may lead to the
outbreak of new violent confrontations in Europe that could
endanger international peace and security. Under these
circumstances, which are indisputable, the United Nations
and other international organizations, such as the Conference
on Security and Cooperation in Europe (CSCE), the North
Atlantic Treaty Organization (NATO), the Western European
Union (WEU) and the European Economic Community
(EEC) have a crucial role in stopping these unfavourable
developments by the peaceful settlement of conflicts, thus
leading to the strengthening of peace, international stability
and security.
While appreciating the European efforts to find an
adequate response to new challenges to security and stability,
both at the global and regional levels, we consider that the
role of the United Nations in this respect remains decisive.
In order to meet the new imperatives, the United Nations
ought to undergo a profound reorganization and a careful
reassessment of its means. The report of the
Secretary-General, "An Agenda for Peace", represents a
reference point in the modern history of the United Nations
and the starting-point of these necessary changes. We
welcome the continuation and broadening of the debates on
this matter.
The recent outbreak of regional conflicts - the Yugoslav
crisis in particular - reveals certain deficiencies in the
international machinery dealing with peace and security
issues, and indicates an urgent need for improvement.
The Republic of Moldova supports the reforms initiated
within the framework of the Organization and is confident
of its ability to adapt itself to the new political climate.
The appointment of an Under-Secretary-General for
Humanitarian Affairs strengthens this confidence. In our
opinion, the programme of reforms should include the
following three priorities: restructuring the Secretariat,
rationalizing the work of the Main Committees and their
working mechanisms, and reinforcing the role of the
Secretary-General in his relations with the subsidiary bodies
and specialized agencies.
I should like to point out that our delegation has been
pursuing with great interest the debates on the agenda item
entitled "Question of equitable representation on and increase
in the membership of the Security Council". We consider
that an increase in the membership of the Council aimed at
ensuring wider representation would be in full consonance
with the major changes that have occurred lately in the
international arena and would reflect to a much greater
extent the present level of democratization in international
relations. At the same time, we share the opinion that any
changes should maintain and increase the efficiency of this
vital organ of the United Nations, taking into account a
further possible recourse to the remarkable contributions by
major Powers.
Over two years have passed since the Republic of
Moldova proclaimed its independence. Our aspiration to
become a democratic State with a market economy is
absolute, notwithstanding the difficulties of transition. Our
country has taken the first steps in this direction, irreversibly
engaging itself on the path towards democracy. This
resolute choice is reflected in our endeavours to join in
international cooperation, an integral part of which is respect
for human rights and fundamental freedoms.
The Republic of Moldova has ratified the international
conventions on human rights. The Government has
consistently come out in favour of assuming new
commitments to adapt the Republic’s internal legal
framework to international standards.
Forty-eighth session - 8 October l993 15
This position of principle on human rights on the part
of the Republic of Moldova was reiterated at the World
Conference on Human Rights. Unfortunately, this
constructive approach has been vehemently challenged by
the separatist forces in Transdniestra, which are being
inspired and supported from abroad. Shortly after the
proclamation of independence, the pro-imperial forces started
hostilities that resulted in great losses of innocent lives and
flagrant violations of the basic rights of the native
population, who were born and bred in areas controlled by
separatists.
The allegations by certain political forces and mass
media in the Russian Federation that the conflict is an inter-
ethnic one are simply not true. In fact, it is a political
conflict aimed at rebuilding the imperial structure. These
accusations by the pro-imperial forces are meant to lead
people to the conclusion that human rights are being violated
in the Republic of Moldova and that ethnic groups had been
subject to discrimination. In this respect, I should point out
that these accusations were not confirmed by the United
Nations and Conference on Security and Cooperation in
Europe (CSCE) missions that visited my country on several
occasions.
Those same accusations were the pretext for the
Russian Federation’s decision to keep up a presence by its
armed forces on my country’s territory. The conditions
imposed for the withdrawal of the Russian Fourteenth Army,
namely that special legal status must be granted to the
eastern districts of Moldova, is an attempt to keep that
geographical area - including the Republic of Moldova - in
Russia’s sphere of influence.
The presence of foreign military forces on the territory
of the Republic of Moldova is the principal source of
insecurity and instability for my country. As was so rightly
pointed out by the Secretary-General in his report on the
work of the Organization, the question of the withdrawal of
the Fourteenth Russian Army is a major stumbling-block
along the way to a settlement of the conflict.
In this context, I should like to thank the European
Community which, in their memorandum to the General
Assembly, called for an early withdrawal of foreign troops
from Moldova. In fact, the Fourteenth Army has huge
amounts of military hardware and enormous weapons
stockpiles in Transdniestra that could easily be taken over by
separatist forces: this is what happened during the escalation
of hostilities in 1992.
Moreover, many residents of the eastern districts
continue to be illegally drafted into the Fourteenth Army.
This is another example of crude interference in the internal
affairs of the Republic of Moldova, and is a serious violation
of international law.
Thus, with the political, logistic and moral support of
the Fourteenth Army, the separatist leaders are still doing
everything they can to impede the talks on a political
settlement of the conflict. This has prevented the
implementation of the Moldovan-Russian agreement of
21 July 1992 on the principles for a peaceful settlement of
the military conflict in the eastern districts of the Republic
of Moldova.
The high degree of politicization of the foreign military
forces stationed on my country’s territory and their support
for the anticonstitutional regime in Transdniestra are the
main threats to the independence, integrity and security of
the Republic of Moldova. At the same time, the presence of
a foreign army in Moldova is the major obstacle to a
peaceful settlement of the conflict in the eastern districts.
We therefore consider unacceptable the Russian Federation’s
insistent proposals for it to be entrusted with a United
Nations mandate for peace-keeping operations in conflict
zones throughout the former Soviet Union.
First, we are convinced that neither the CSCE nor the
United Nations have exhausted possibilities for solving these
regional conflicts.
Secondly, one of the basic criteria for participation in
peace-keeping operations is impartiality. In view of Russia’s
obvious interest in these zones and its insistence on
assuming the role of peace-keeper, it is clear that these
efforts are aimed at continuing and justifying its military
presence on the territories of independent and sovereign
States Members of the United Nations. Russia’s final goal
is obviously the revival of the old imperial structures with
the blessing of the international community.
The acceptance of the 14th Army’s presence on the
territory of the Republic of Moldova as a precedent will
certainly be very dangerous, not only for the territories of
the newly independent States but also for all the adjacent
areas.
The negotiations between the Governments of the
Republic of Moldova and the Russian Federation - which
began last year - on settling the terms for the withdrawal of
the 14th Army have not attained any significant results. The
Russian side obstructs the negotiations and displays no
16 General Assembly - Forty-eighth session
willingness to withdraw its military forces. In these
circumstances, the CSCE mission in the Republic of
Moldova suggested that it participate in these negotiations.
While the Moldovan party supported this initiative, the
Russian party rejected it on every occasion. We note with
deep concern that the constructive attitude in favour of
compromise taken by the leadership of the Republic of
Moldova is being repaid with a policy of fait accompli
meant to separate the Transdniester area from Moldova and
place a "Trojan horse" in my country.
The recent developments are relevant in this sense and
deepen this concern. General Alexandr Lebed, the
commander of the 14th Army was recently elected, with the
tacit consent of Moscow authorities, a deputy to the
so-called Supreme Soviet in the "partial elections" that took
place in the self-proclaimed "Dniester Republic". In this
way General Lebed has proved once again his lack of good
faith and his total disregard for the provisions of the
agreements signed by Presidents Mircea Snegur and Boris
Yeltsin.
The Government of the Republic of Moldova considers
that the defiant and cynical actions of General Lebed, who
is a Russian citizen and the commander of a foreign army
temporarily stationed on the territory of my country,
constitute blatant interference in the internal affairs of a
sovereign State. This action is a new attempt by certain
conservative forces in Russia to recognize de facto the
so-called Dniester Republic.
It would probably be enlightening to recall that the
self-proclaimed authorities in Transdniestria applauded with
enthusiasm the putsch against Mikhail Gorbachev in August
1991. Moreover, during the recent events in Moscow, troops
from Transdniestria were sent to the Russian capital to join
the Communist hardliners in their fight against President
Boris Yeltsin. The active participation of Transdniestrian
fighters in the Moscow rebellion was a logical consequence
of the close ties between the Tiraspol leadership and the
reactionary Russian parliament, which violated all
international norms under the false slogan of "defending the
Russians" by means of the so-called Dniester Republic and,
in practice, created a bridgehead in Moldova for the
restoration of the Soviet empire.
In this context, I should like to inform the international
community that the situation in the area of conflict continues
to be tense and is very likely to become unstable.
We have all accepted the general principle that a
foreign army cannot be stationed on the territory of another
State without the consent of the Government of the host
country. I should also like to recall the appeals contained in
the documents of the CSCE and the North Atlantic
Cooperation Council, stating the need for complete,
immediate and unconditional withdrawal of the 14th Army.
In this spirit, we urge United Nations Member States to
examine, with understanding and good will, a possible
request for the inclusion of an additional item on the agenda
of the General Assembly, on the question of the complete
withdrawal of foreign military forces from the territory of
the Republic of Moldova.
It is my belief that the same laudable solidarity
expressed by the international community with the Baltic
States is urgently needed by my country, which is prevented
from achieving real independence and pursuing its firm
choice of democracy and freedom. We reiterate our support
for resolution 47/21, on the complete withdrawal of foreign
military forces from the territories of the Baltic States, and
we welcome with great satisfaction the encouraging
achievement of the Lithuanian people, which has finally seen
its territory free of foreign troops. We deem that only the
concerted action of international bodies, especially that of
the CSCE and the United Nations, can ensure peace and
security in our region and protect the territorial integrity and
independence of the Republic of Moldova.
I wish to assure this body that my Government is fully
committed to doing its utmost to protect the rights of
Forty-eighth session - 8 October l993 17
minorities in the Republic of Moldova and is ready to
receive any international monitoring mission to ascertain the
real situation.
I cherish the hope that the fresh spirit emerging at the
United Nations will help us to identify, by consensus, the
necessary solutions for various problems the international
community is facing now. My delegation is ready to make
its contribution to the carrying out of efficient cooperation
with other Member States in order to achieve the lofty goals
of the United Nations that we are all striving for.
